DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I strainer basket system, claims 1-16 in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: apparatus, Group II method) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in BO8B3/08 and Group II in A23L3/34635 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘method of dispensing chemical into a strainer basket (Group II)’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (EP 1 652 462 A2) in view of Argentieri et al. (EP 1 078 880 A1).

    PNG
    media_image1.png
    599
    772
    media_image1.png
    Greyscale
Regarding claims 1 and 13-14, Young et al. teaches (via Figures 1-6, annotated Fig. 2, Young  below) a cleaning chemical dispensing system 1 (strainer basket system) [0017] with a mop bucket 2 (reservoir) defining an opening (Fig, 2) through which wax or liquid chemical can be added, a removable conical receiver 21 (strainer basket) which projects into the bucket 2 [0018] [0030], a cavity as secondary reservoir 15 (in the place of chemical dispensing docking station) with an opening 117 (discharge aperture) offset from sidewall of the receiver 21 and below the uppermost surface of the bucket 2 to discharge chemical additive to the secondary reservoir 15 (claim1). 
Young does not explicitly teach that the chemical dispensing docking station comprising: the cavity configured to receive a container of chemical to be dispensed; a retention mechanism configured to mechanically engage the container of chemical, when inserted into the cavity, and retain the container of chemical in the chemical dispensing docking station during dispensing; and a piercing member positioned to pierce the container of chemical as the container of chemical is inserted into the cavity, thereby releasing chemical to be dispensed through the discharge aperture.

    PNG
    media_image2.png
    547
    741
    media_image2.png
    Greyscale
Argentieri teaches (via Figs. 1A - 1C, annotated Fig. 1A, Argentieri below), a device (1) (equivalent to chemical dispensing docking station) comprising a reservoir (10) (container) [0016] a recess 22 (cavity) [0038] in reservoir 10 to receive chemical to be dispensed; an actuation trigger (17) (clip)  of retention mechanism (Fig.1A) to secure the reservoir 10 in the appliance  when inserted into the recess 22 [0040] by locking with recess 16 at the neck 19, a needle 15 (piercing member) [0021] positioned to pierce the pierce the pierceable means (14) of container 10 to establish a fluid communication in a leak-tight manner between said reservoir (10) and said dispensing appliance (11) via recess 22 [0038].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the cleaning chemical dispensing system of Young with the dispensing device with piercing means of Argentieri all in order to achieve the predictable result of including an easy to dispense and easy to produce dispensing system for chemicals etc. ([0048] [0054] Argentieri).
Regarding claims 3-5, the combination of Young and Argentieri teaches the system of claim 1. Young further teaches the sidewall that extend upwards for both receiver 21 and mop bucket 2 both with bottom wall (Fig.1, 2, 4) and in the modified system of Young and Argentieri the docking station would be located on the sidewall extending laterally of the strainer and positioned on an external surface (Fig.2) positioning the opening 117 between reservoir and strainer. The receiver 21 (strainer) has openings 22 (apertures, Fig. 4) to let fluid flow and top flat part of which has no openings (Fig.4) [0030, Young].
Regarding claim 6, the combination of Young and Argentieri teaches the system of claim 1. 
The combination of Young and Argentieri does not explicitly teach that a distance between the discharge aperture of the chemical docking station and a bottom wall of the reservoir would be greater than half an overall length of the reservoir.
It would require routine experimentation to one of ordinary skilled in the art to adjust the distance between discharge aperture of the chemical docking station and a bottom wall of the reservoir such that it is greater than half an overall length of the reservoir. Such modification or adjustment of relative dimensions would have been obvious through such routine experimentation.  
Further, it is not inventive to discover the optimum or workable values of dimensions by routine experimentation (MPEP 2144.05, II, A). If the applicant can clearly articulate the advantage of chosen relative dimensions and demonstrate the criticality of this claimed relative dimension (distance between discharge aperture of the chemical docking station and a bottom wall of the reservoir is greater than half an overall length of the reservoir) this rejection would be withdrawn.
Regarding claims 8 and 10-11, the combination of Young and Argentieri teaches the system of claim 1. Argentieri further teaches the device 1 having an upward-extending sidewall defining recess 22 (cavity), actuation trigger (17) (projection) extends over the recess 22 (annotated Fig. 1A), the actuation trigger/protrusion (17) exactly fits into the recess (16) (mechanical engagement, [0054]) to engage the rubber septum 14 with the needle 14  at the bottom surface of the container [0040] [0058] axially as the reservoir 10 which has a longitudinal axis is inserted into the recess 22 [0019]  (see progression of needle, Fig.1A-C). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the cleaning chemical dispensing system of Young with the dispensing device with trigger-recess-axial arrangement means of Argentieri all in order to achieve the predictable result of securing the reservoir 10 in place ([0040] Argentieri).
Regarding claim 9, the combination of Young and Argentieri teaches the system of claim 8. Argentieri further teaches that trigger 17 (point A) is offset from needles 15 (point B) to allow for the reservoir to easily slide (claim 4, Argentieri) a locking mechanism (25) between the reservoir (10) and the dispensing appliance (11) that is releasable (withdrawal) [0044].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the cleaning chemical dispensing system of Young with the slide and release type of arrangement of Argentieri all in order to achieve the predictable result of easy engaging and disengaging of the reservoir 10 ([0044] Argentieri).
Regarding claim 12, the combination of Young and Argentieri teaches the system of claim 1. Argentieri further teaches a discharge aperture (annotated Fig, 1A) wherein C1<C2 C1: CSA of discharge aperture; C2: CSA of the recess 22, the needle 14 is that of pencil tip shape (sharp tip edge of the needle can be considered tooth) and that non-coring needles are known in the art, and the skilled person may appropriately choose the right shape and size for a needle, to meet the purpose of the present invention. [0036] and that other shapes and designs are possible [0035].
Since with the pencil tip shape would have the tip (teeth) coaxial with the discharge aperture, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the cleaning chemical dispensing system of Young modified with the pencil tip needle design of Argentieri all in order to achieve the predictable result of efficiently piercing the container and avoiding any obstruction caused in the flow channel because of the shape of the needle and also the manner in which the needle pierces the container ([0036], Argentieri].
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (EP 1 652 462 A2) in view of Argentieri et al. (EP 1 078 880 A1) and further in view of Weber et al. (WO2009094999A2)
Regarding claims 2 and 15, the combination of Young and Argentieri teaches the system of claim 1. As detailed previously, Argentieri teaches a sidewall that extend upwards (Fig.2), actuation trigger (17) (retention mechanism/clip) to secure the reservoir 10 in the appliance when inserted into the recess 22 (cavity) [0040] by locking with recess 16 at the neck 19 (annotated Fig. 1A, Argentieri) 
The combination of Young and Argentieri does not explicitly teach that a bayonet lug configured to be inserted into a corresponding bayonet receiver opening defined by at least one of the reservoir and the strainer basket, thereby interlocking the chemical dispensing docking station to the strainer basket. 
Weber teaches a bayonet coupling connection between a container 15a and a receptacle [0201,0202] for dispensing purposes. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the cleaning chemical dispensing system of Young and Argentieri with the bayonet type coupling connection of Weber all in order to achieve the predictable result of attaching and detaching in a simple manner and replace a new container with active substance [0203, Weber].	

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claims 1 and 14 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 16, the closet prior art by Young and Argentieri neither teaches nor fairly suggests the retention mechanism comprises at least one of: threading encircling the discharge aperture that is configured to engage with complementary threading on the container of chemical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711